1
2
3
4                                                           JS-6
5
6
7                            UNITED STATES DISTRICT COURT
8                         CENTRAL DISTRICT OF CALIFORNIA
9
10   JOEY JOSEPH HERNANDEZ,                     Case No. 8:17-cv-02197-AG-DFM
11                      Plaintiff,              [Orange County Superior Court, Case
12                vs.                           No. 30-2017-00955462-CU-OE-CJC]

13   YRC INC.; YRC WORLDWIDE INC.;
     YRC FREIGHT; AND DOES 1                       ORDER OF DISMISSAL OF
14   THROUGH 50, INCLUSIVE,                        ACTION WITH PREJUDICE

15                      Defendants.
16                                                 Complaint Filed: 11/14/2017

17                                   ORDER OF DISMISSAL
18        Pursuant to the Stipulation of Dismissal of Action with Prejudice filed by the
19   Parties under Federal Rules of Civil Procedure 41(a)(1)(A)(ii), IT IS ORDERED
20   THAT THIS ACTION BE, AND HEREBY IS, DISMISSED WITH PREJUDICE
21   as to all claims, causes of action, and parties, with each party bearing their own
22   attorney’s fees and costs. The Court shall maintain jurisdiction for the purposes of
23   enforcing the settlement agreement entered by the parties in this action.
24
     IT IS SO ORDERED.
25
     Date: January 9, 2019                         __________________________
26
                                                   Hon. Andrew J. Guilford
27
28
                                                            ORDER OF DISMISSAL OF ACTION WITH
                                                                                    PREJUDICE;
                                                                          8:17-CV-02197-AG-DFM
